 CAB SERVICE AND PARTS CORP.217Cab Service and Parts Corporation and CheckerMotors Sales Corporation, Subsidiaries of CheckerMotors CorporationandLocal 259, United Auto-mobe,Aerospace and AgriculturalImplementWorkers of America. Case 29-,CA-3202November 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 24,1973,AdministrativeLaw JudgeWalterH. Maloney, Jr., issued the attached Decisionin this proceeding-Thereafter,the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, Cab Servicesand Parts Corporation and Checker Motors SalesCorporation, subsidiaries of Checker Motor Corpo-ration, Long Island City, N.Y., their officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.a complaint, amended at the hearing, which was issued bytheActingDirector of the Board's Region 29. Thecomplaint alleges that the Respondents violated Sections8(a)(1) and (3) of the Act by discriminatonly dischargingone Vieux Figaro, by refusing to pay him a Chnstmasbonus, and by engaging in other conduct which independ-ently violated Section 8(a)(1) of the Act.2 The resolution ofthis case on the merits has been complicated by a disputewhich arose concerning the identity of the proper partiesrespondent to the General Counsel's complaint. Thisquestion must be addressed at the outset.On January 5, 1973, the Charging Union filed with theRegional Office a charge naming as the charged party"Cab Service and Parts Corporation, a subsidiary ofChecker Motors Corporation." The charge was served bythe Regional Office on Cab Service and Parts Corporationby sending a copy thereof by registered mail to its place ofbusiness located in Long Island City, New York. OnMarch 9, 1973, the Acting Director issued a complaintherein naming as respondent "Cab Service and PartsCorporation, a subsidiary of the Checker Motors Corpora-tion," the identical entity named in the January charge.The original complaint contained the usual factual andconclusionary allegations that the respondent designatedtherein was engaged in interstate commerce. An answer,filedMarch 15, 1973, admitted these commerce allega-tions.3After the hearing opened, it appeared that the ChargingUnion had also filed with the Regional Office, on February28, 1973, a charge similar in, content to its January charge,naming as respondents thereto "Checker Motor SalesCorporation and Cab Service and Parts Corporation,subsidiaries of Checker Motors Corporation." The amend-ed charge was personally served after the hearing openedonMay 3. It was served upon counsel for the twodesignated respondents, who accepted service on behalf ofChecker Motor Sales Corporation but denied any authori-ty to accept service on behalf of the Checker MotorsCorporation.After the amended charge was served, theGeneral Counsel moved to amend the complaint to addthereto a second respondent, namely "Checker MotorSalesCorporation, a subsidiary of CheckerMotorsCorporation."The motion was unopposed and wasgranted.Thereafter, the General Counsel and the tworespondents, who were represented throughout the pro-ceedings by the same counsel, stipulated to certain facts1The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.DECISION1.FINDINGS OF FACTA.TheParties to this ProceedingWALTER H.MALONEY,JR.,Administrative Law Judge:This case came on for hearing on May 3 and 4, 1973,1 upon207 NLRB No. 431The transcript is hereby corrected.2The principal formal entries docketed in this case are as follows:Original charge filed January 2, 1973; amended charge filed February 28.1973; original complaint issued March 9, 1973 and amended at the hearing;answer filed March 16, 1973; hearing held on May 3 and 4, 1973; briefs ofGeneral Counsel and Respondent filed June 22, 1973, and June 21, 1973,respectively.3As it is uncontested, I find that Cab Service and Parts Corporation is aNew York corporation maintaining its principal office and place ofbusiness in Long Island City. New York, and other places of business invarious other states. I also find that Cab Service and Parts Corporation, inthe course and conduct of its business, purchased at its New York place ofbusiness parts and equipment valued at in excess of $50,000, from pointsand places outside the State of New York, and that it derived gross revenuesfrom its business in excess of $500,000, of which $100,000 originated fromtaxicab companies engaged in. commerce. Accordingly, Cab Service andPartsCorporation is an employer within the meaning of Section 2(2). (6)and (7) of the Act. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conclusions showing that CheckerMotor SalesCorporation, the new respondent, was also engaged ininterstate commerce.4 General Counsel then moved toamend the outstanding complaint to extend all of theoutstanding allegations contained therein against theoriginal respondent to Checker Motor Sales Corporation aswell. The motion was unopposed and was granted.The General Counsel contends that the amended chargeand amended complaint are sufficient to bring within theambit of the Board's processes a third corporation, namelyCheckerMotorsCorporation. I disagree. There is asuggestion in the record of the existence of Checker MotorsCorporation, that it operates from an office located inKalamazoo, Michigan, and that its president, Mr. DavidMarken, is also president of the two respondent corpora-tions.PresumablyCheckerMotors Corporation sellsautomobiles to Checker Motor Sales Corporation, and CabService and Parts Corporation services those vehicles, bothbefore and after they are sold to customers in the taxicabindustry. This is the extent of the evidence in the recordrelative to the operations of the Checker Motors Corpora-tion.No proposition is better founded in this field of the lawthan that the filing and service of a charge upon arespondent thereto is an indispensable jurisdictionalprerequisite to an exercise by the Board of its remedialprocesses.Section 10(b) of the Act establishes suchrequirementsbeyond peradventure.GeneralCounselcontended at the hearing that the adding of the appositive"a subsidiary of Checker Motors Corporation" after thenames of the employers specified in the original andamended charges, is sufficient to designate the CheckerMotors Corporation itself as respondent in addition to theother two corporations who are clearly parties to thisproceeding. I regard the phrase relied upon by the GeneralCounsel as merely a description or a further identificationof the actually named respondents, and not as the separatedesignation of a separate respondent. If the Union hadfiled a charge against "Cab Service and Parts Corporation,a customer of Consolidated Edison," such an appositivewould surely not serve to make Con Ed a charged party. Ido not view the descriptive language replied upon by theGeneral Counsel in any other light. What is true of thecharge is likewise true of the original and the amendedcomplaint. It is a simple enough matter to designate acharged party and the respondent to a complaint inlanguage which specifically and unambiguously identifiesitas being subordinated to the Board's jurisdiction, butsuch was not done in the present case.Moreover, there is no evidence in this record that eitherthe charge or the complaint was ever served upon CheckerMotors Corporation. There are no jurisdictional allega-tions or facts in the complaint showing whether CheckerMotors Corporation is engaged in commerce sufficiently tofallwithin the Board's jurisdictional standards, nor is there4Upon the facts stipulated by all parties, I find that Checker MotorSales Corporation, a subsidiary of Checker Motors Corporation,maintainsits principal place of business at Long Island City, New York, where it isengaged inthe sellingof new andusedtaxicabs. At this location, CheckerMotor Sales Corporation, during the past year, purchased and caused to betransported directly from points and places outside the State of New York,goods valued in excess of $50,000. As it is a joint employer with Cab Serviceany allegation in the complaint, much less evidence in therecord, to show that Checker Motors Corporation is a jointemployerwith either of the respondents or was soimmersed in the events litigated herein that jurisdictionmight be asserted over it in some vicarious fashion. SeeEsgro, Inc.,135NLRB 285, andBarrington Plaza andTragniew, Inc.,185 NLRB 962. Even with the flexibilityaccorded to Federal agencies in administrative practice,the Board is not wholly free to ignore the separate anddistinct nature of individual corporateentitieswhich isuniversally accorded to them by state incorporation laws.Moreover, as regards the necessity for timely charges, theBoard has not blurred such distinctions as to partiesrespondent, either in regard to corporate employers orunincorporated respondentunions,and I will not do sohere.ConcreteHaulers, Inc.,106NLRB 690;H.KFerguson Company,124 NLRB 544, 566;National WeldersSupply Company, Inc.,132NLRB 660. ' See also JudgeFahy's opinion inMine Workers v. N.LR.B. (Blue RidgeCoal Corporation),299 F.2d 441 (C.A.D.C., 1962). 1 notethat the General Counsel did not press this point in hisbrief.Accordingly, I conclude that CheckerMotorsCorporation is not a party respondent in these proceedings,and so I will not recommend to the Board an orderrequiring any act or forbearance on its part.B.The Respondents as Joint EmployersAs indicated above, Cab Service and Parts Corporation(hereinafter called Service) and CheckerMotor SalesCorporation (hereinafter `called Sales) are sibling corpora-tions.The two operations are physically located at thesame place in Long Island City, New York, and werepreviously located together at another place of business intheMetropolitan New York area. While most car dealer-ships combine the sales and service functions into a singleenterprise, the respondents herein do not. For someunexplained reason, the sale of fleets of taxis or individualtaxis, is handled herein by Sales, while the repair andmaintenance of taxis' is handled by Service. At the LongIsland City location, Sales operates both its new and usedcar sales under the general direction of Marvin Wincoff, itsexecutive vice president.Used car sales are under theimmediate control of Vice President Jerome Kaplow.Service is operated under the immediate control of PeterM. Hilden. Sales employs car salesmen, a small clericalforce,and two employees involved in this proceedingwhose jobs are variously described as mechanics, porters,or car jockeys. Service employs about 50 mechanics,helpers, parts men, and related employees, in addition to aclerical force. At present, hourly rated employees of bothentities punch in and out at the same timeclock and use thesame employee facilities. They repeatedly interface witheach other throughout a normal working day.In a related representation case (Case 20--RC-2102), aand Parts Corporation, it is therefore an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act, althoughindividually its own stipulated purchases would not bring it under theBoard's retail standard. I also find that Local 259, United Automobile,Aerospace and Agricultural Workers of America, is -a labor organizationwithin the meaning of Section 2(5) of the Act. CAB SERVICE AND PARTS CORP.219representation petition was filed by,the Charging Unionherein to embrace employees of both Respondents. Anapproved "stip" election was agreed to by all parties. Inthis agreement, the appropriate collective-bargaining unitwas described as "all service shop employees, includingparts department employees employed by Cab Service andPartsCorporation at 35-30 38th Street, Long Island City,New York, 11101, and including service shop employeeson the payroll of Checker MotorSalesCorporation at35-30 38th Street, Long Island City, New York,11101,affiliated companies and subsidiaries of Checker MotorCorp.," with the usual exclusions. An election was held onNovember 30, 1972, in which employees of- both respon-dent employers voted, including Vieux Figaro, the discri-minatee named herein. Both Figaro and fellow employeeWilliam Refakis (who was on the eligibility list but did notvote) were carried on the payroll of Sales.During the preelection campaign, literature disseminatedin opposition to the Union by Service, which employs thebulk of employees in the stipulated unit, was sent to Salesemployees. Sales employees attended an antiunion speechdelivered before the election by Service Supervisor Hilden.In light of these factors, I conclude, contrary to thecontentions of the Respondents, that Sales and Servicehave interrelated and commonly controlled operations aswell as common labor relations policies, and hence wereand are a single integrated enterprise and joint employerswithin the meaning of Board and court precedents.OvertonMarkets,142 NLRB 615;Jewel Tea Company, Inc.,162NLRB 508;K-Mart Division of S. S. Kresge Company,159NLRB 256 and 161, NLRB 1127;Thriftown, Inc., d/b/aValue Village, et al.,161 NLRB 603;B & B Industries, Inc.,162 NLRB 832;Radio and Television Broadcast TechniciansLocalUnionNo. 1264, IBEW v. Broadcast Service ofMobile, Inc.,379 U.S. 812. Accordingly, the acts JeromeKaplow, vice president of Sales, are attributable to bothrespondents; any unfair labor practices found are theresponsibility of both respondents; and the order recom-mended herein will be directed to both Sales and Service.C.The EventsinQuestionVieux Figaro a French-speaking Haitian national, washired by Sales in September 1971 as a mechanic and carpolisher.5 Figaro was never regarded nor employed as afully trainedmechanic.He was assigned to performvarious semiskilled tasks in the handling and moving ofcarswhich Sales purchased and resold in its used caroperation. His immediate supervisor was Jerry Kaplow. InDecember 1971, and again in March 1972, Figaro, uponthe recommendation of Kaplow, was given two meritincreases aggregating $25 per week. Kaplow testified that,during this period of time, he regarded Figaro as anexcellent employee. However, for reasons discussed here-inafter,Kaplow became, dissatisfied with Figaro's jobperformance and, on December 13, 1972, terminated him.The Union began an organizing campaign among theSales and Serviceemployees during the fall of 1972. OnOctober 16, 1972, Figaro signed a designation card. TheRespondents resisted-the organizing drive by variousmeans, both lawful and unlawful,but were unsuccessful inthis effort. At an election, held on November 30, 1972, theUnion won by a vote of 28 to 20, and was certified as thebargaining agent for a unit composed of both Sales andService employees (Case 29-RC-2102).Among the legally unchallenged efforts of the Respon-dents in resisting the organizing campaign was a letter,directed to employees of both companies, in whichService'sExecutiveVice President Peter,M. Hildenoutlined the benefits voluntarily conferred by the Respon-dents on its employees,asserted that the unionization ofthe shop was wholly unnecessary and not in the interests ofbargaining unit members,and urged them to vote "No."Hilden made the same remarks at a massed assembly ofemployees which took place shortly before election day. Atthis talk,Kaplow admits stating in French to Serviceemployee Leopold Sabat that the antiunion argumentsadvanced by Hilden were true.Sabat disagreed.Various preelection and postelection conversationsbetween Kaplow and Figaro, and Kaplow and Sabat, onthe subject of the union are denied or disputedby Kaplow.On November 20, Kaplow assertedly inquired of Sabat inthe Service shop if he was going to vote for the Union.Sabat replied that it was none of Kaplow's business, towhich Kaplow stated:"Don't vote for the union;the unionisno good."Sabat then told Kaplow,"Iknow what isgood." Shortly thereafter, Kaplow asked Sabat how Figarowas going to vote, and Sabat told him that Figaro's feelingsin the matter were none of Kaplow's business.Shortly before the November 30 election, Kaplow calledFigaro into his office, informed him of the upcomingelection,and asked him to vote against the Union, statingthat if the Union won, he would have to pay the Union $10a month in dues- Kaplow is also reported to have said thattwo Sales employees in the unit would have to quit if theUnion won because they did not want to pay Union dues.Kaplow also stated that if the Union won, the Union, andnot Kaplow, would be hisboss,and any complaint whichFigaro might have would then have to be pressed throughthe Union. He also told Figaro that he was stupid, to, whichremark Figaro reportedly objected, saying that not even hisfather talked to him like that. According to Figaro,Kaplow, at this conversation, also threatened to fire him ifhe voted for the Union. When Kaplow asked Figaro whyhe wanted the Union, Figaro replied that the Union, hadlooked out for his,sister when she was sick and had takencare of her business, so he felt it would also look out forhim. Kaplow also told Sabat not to vote for the Unionbecause the Union was no good.Sabat replied that he hadbeen to school and, in effect,knew where his best interestslay.A few days after the election, Kaplow assertedly askedFigaro in the company parking lot,if he was glad the unionwon. Figaro replied, "Kaplow, that is not your business,that is mine. I fought for the union,the union is mine. Thisismy problem, this is not your problem." Kaplow alsoasked Sabat whether Sabat wished to work for him ratherthan remain in the shop. There is a dispute as to when this5Figaro testified in English, largely without the aid of an interpreter.Sabat,also a Haitian,did not speak English as well and relied heavily on theinterpreter. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest took place. Sabat places the conversation just afterthe election and states that Kaplow told him in the courseof the conversation that he was going to get rid of Figarobecause Figaro voted for the Union. Sabat objected, sayingthat Figaro was his friend, that Figaro had been a goodworker, and that he should not be discharged. Kaplowadmits asking Sabat to go to work for him, places the timeamonth before the election, and flatly denied anystatement that he was going to fire Figaro because ofFigaro's support for the Union. Kaplow also told Figarothat, now that the Union had won, the Union, and notKaplow, would be Sabat's boss.During October and November, and in the monthsimmediately preceding them, Figaro had been a party toevents and conduct which Kaplow claims were the reasonsfor his dismissal. In a letter to the Regional Director, datedJanuary 9, 1973, Kaplow states that Figaro was dischargedbecause chronically late for work, took 12 used batterieswithout permission, and was guilty of negligence by failingproperly to install antifreeze in a number of used taxicabsbeing held for resale, as a result of which some 14 carsexperienced cracked engine blocks. Kaplow testified thatFigaro often arrived for work as much as 30 to 45 minutesafter the 8 o'clock reporting time, and that suchtardinessoccurred on the average of twice a week. Figaro emphati-cally denies that he ever arrived for workafter 8 o'clock,and further states that Kaplow was in no position to knowwhen he arrivedsinceSales employees did not, with theexception of 1 week, punch timecards and Kaplow nevershowed up until after 9 a.m. to see for himself. Kaplow alsorecounts that he kept dead batteries 'stored in thewashroom to give to the junk dealeras a sweetener invarious trades that he made. He states that late in Octoberhe caught Figaro removing several batteries from companypremises in his car, but did not require Figaro to returnthem as it was quittingtimeand he did not want to cause afuss.Figaro states that he removed some dead batteries ina company truck driven by another employee, withKaplow's express permission, and then sold them, addingthat he obtained such permission from Kaplow aftercomplaining to him about his actions in altering the pricewrittenon a salescontract involving a vehicle sold byKaplow to a Haitian customer whom Figaro had steered tothe company. During October, Sales sold a fleet of taxicabsto the Marby-Forest Company and received as trade-inssome 259 used taxis from the Marby-Forest (or Marby)fleet, These taxis, all of which had been driven approxi-mately 100,000 miles before trade-in, were delivered toSales at the rate of five or six a day over a period extendingfrom mid-October to mid-November. Figaro wasassignedto winterize them, i.e., to install antifreeze in each of themotors.Kaplow claimed that Figaro performed thisfunction negligently by failing to start the motors tocirculate the antifreeze and, as a result, the blocks onseveral cars cracked, resulting in a loss to the company of asubstantial amount of money. Figaro denies that therewere any cars with cracked blocks.On the first Sunday in November, shortly after theaforementioned dead battery incident, Kaplow placed anad in the Long Island Press seeking an experienced automechanic for light work in the used taxi division. Heassertedly did so in search of a replacement for Figaro. Noone responded to the ad, so Kaplow decided to reevaluatethematter of discharging Figaro. However when he laterreceived complaints about cracked motor blocks from twocustomers and reportedly discovered seven such blockshimself,Kaplow determined that Figaro was responsiblebecause he failed to start the engines of the used taxis afterinserting the antifreeze and renewed the decision todischarge him. About 2 weeks thereafter, Figaro asked tobe excused from work because of a headache, nose bleed,and fever. Kaplow was reluctant to give him the time off,saying he needed him on the job, but Figaro insisted thathe was too sick to work and went home. This incident tookplace on Wednesday afternoon, December 6. Kaplowplaced a second ad for a mechanic in the Long IslandPress,which ran the following Sunday, Monday, andTuesday. Upon getting a response to the ad, he dischargedFigaro, effectiveWednesday, December 13. Figaro asserts,and Kaplowdenies,that when Figaro returned to work onMonday, he was informed by Kaplow that he was going tobe discharged but would be allowed to finish out thepayroll period which ended on Wednesday.At hisinsistence,Figaro was paid his final salary onWednesday, December 13, in cash. He returned to thecompany premises on Friday, December 15, and demand-ed that he also be given his Christmas bonus check.Kaplow refused, saying that he was not entitled to thecheck because he was no longer an employee andinforming him that the bonus check had been returned tothe company payroll section in Kalamazoo, Michigan.When Figaro protested this action, Kaplow told him to seehis lawyer.,D.Analysis and ConclusionsIn analyzing and commenting upon the factual issuespresented in this case, counsel both for the GeneralCounsel and for the Respondents have devoted consider-able attention to attacking the credibility of adversarywitnesses. In this effort, both have scored telling blows.Regrettably, I cannot simply walk away from this arenaleaving the protagonists prostrate in battle, as in the finalact of a Shakespearean tragedy. Rather, an attempt mustbe made to sort out fact from fiction in a record containingmuch of both, in order to award a frayed and wilted laurelto one of the contestants. To achieve this end, I cannotmerely credit one witness and discredit the other, but amforced to rely upon what, for lack of a better phrase, mightbe termed a rule of comparative credibility.Of some assistance in resolving this dilemna is thetestimony of employee Leopold Sabat, who gave testimonyto support the allegations in the complaint. Respondentswould discredit Sabat's testimony on the basis that he isnow on strike and is also a fellow national of Figaro, andthus might be influenced to color or distort evidence by hispresent posture or a general affinity for a friend and fellowcountryman.While Sabat may not be an entirely neutralwitness, he has little directly and personally to gain fromthe outcome of these proceedings. Moreover, it is undisput-ed that Sabat was for quite sometime on unusually goodterms with Kaplow, as well as being a friend of Figaro. Atone time,he worked directly for Kapiow, who held him in CAB SERVICE AND PARTS CORP.221high regard,as evidenced by the offer to Sabat to return towork in the used car division or to help locate a mechanicwho, in Kaplow's words, was as good as Sabat.It is alsoquite clear from Kaplow's other testimony that he andSabat enjoyed a close personal relationship.Sabat fre-quentedKaplow'soffice and often lunched with him;Kaplow often went out of his way to visit Sabat at thelatter's job station.Such a relationship persisted over aconsiderable period of, time and gave rise to a situation inwhich Kaplow might very well have been prompted toconfide in Sabat and to inquire of him as to matters whichKaplow might be reluctant to discuss with someone heknew less intimately.They conversed both in French andinEnglish and could communicate one with the otherdespite scant formal training by each in the nativelanguage of the other.The shortcomings involved withSabat's testimony relate not to his truthfulness but todifficulties in translation at the hearing.However, theseshortcomings are not so serious as to mark his testimony asunreliable or to prevent findings of fact from beingpredicated upon the evidence he gave. There is no disputethat Kaplow privately told Sabat,in advance of the event,that he was going to discharge Figaro. This fact,in and ofitself,would illustrate a degree of rapport and closenesswhich existed between them.The only dispute on this facetof the case is whether Kaplow also advised Sabat that hewas going to discharge Figaro because Figaro voted for theunion.Despite Kaplow'sdenial,Iconclude that Sabattruthfully recounted this portion of their postelectionconversation-Imake the same finding concerning Sabat'sversion of Kaplow'spreelection inquiries into whetherSabat was going to vote for the Union and as to whetherSabat knew how Figaro was going to vote in therepresentation election.On that basis, I conclude that theRespondents herein violated Section 8(a)(1) of the Act byengaging in the unlawful interrogation of employees, andthe unlawful direction of employees.The General Counsel alleges that, on November 27,1972, some 3 days before the representation election,Respondents'agent Kaplow called Figaro into his office,engaged him in a long conversation on the subject of theforthcoming election as recounted above,directed him notto vote for the Union,and threatened to discharge him ifhe voted for the Union. The testimony of Figaro,even ifbelieved,would not amount to proof that Kaplow directedhim to vote against the Union,and, for that reason,,among,others, Iwillrecommend dismissal of so much ofparagraph nine of the complaint that alleges that theRespondents directed Figaro to vote against the Union.In light of the often evasive, contradictory,and implausi-ble testimony given by both Kaplow and Figaro, asdetailed by both the General Counsel and counsel for theRespondents in their respective briefs, I am reluctant tocredit the testimony of either of these witnesses onmaterial,contraverted points, in the absence of corrobora-tion.Figaro's'testimony that,on the November 27occasion,Kaplow threatened him with discharge if hevoted for the Union and inquired of him why he wanted aUnion,isflatlycontradictedbyKaplow.It is alsouncorroborated.Accordingly,Idiscredit Figaro and amunwilling to make a finding of fact on the basis of hisdisputed testimony standing alone.Figaro also testifiedthat,2 days after the election,Kaplow asked him if he wasglad the Union won. Figaro assertedly replied that it wasnone of Kaplow's business.As this testimony is denied andis uncorroborated,Idiscredit it also and am likewiseunwilling to make a finding based upon it.Respondents have presented both the Regional Officeand me with not one but three reasons for Figaro'sdischarge.Any one of these reasons might well justify thedischarge of an employee, but the question here, as in anydischarge case,is not one of justification but of motivation.The issue is not one of just cause but of precipitating cause.Where a course of employee conduct rather than a singleevent it asserted as the basis for the discharge,we mustonce again launch a search for the proverbial straw thatbroke the camel's back and which actually prompted theemployer to rid himself of the complainant.Ifwe are toaccept the Respondents'argument,we have been furnishedwith three such straws.The first of these is the dead battery incident. I findKaplow's version of this incident, contradicted as it was byFigaro, wholly unbelievable.Kaplow asserts that he caughtFigaro leaving the premises with dead batteries stacked onhis automobile.These batteries were a discarded item ofonly nominal orjunk value.Kaplow's pretrial version as tothe number of batteries he found conflicts with his trialtestimony on the subject. While,inKaplow'smind, theremoval of these discarded items was an action soreprehensible as to prompt him to decide to find areplacement for Figaro,he did not,upon discovery of theitems in Figaro's car, even request, direct,or suggest toFigaro that he return the batteries from whence they came.Itwas quitting time,so Kaplow testified,and he did notwant the fuss which would inevitably ensue from such asuggestion to delay his departure for home.I find itincredible that an incident so trivial in its import on theday it occurred would cause the termination of anemployee who had admittedly rendered"excellent" servicefor a period of many months.Indeed,as Kaplow went onto explain, it did not. Kaplow did not move promptly todischarge Figaro for a defalcation which would makeFigaro's continued presence intolerable. At that time, hedid not discharge him at all.He made a nominal effort torecruit a mechanic, and when that effort produced noresults, he decided,in effect,to forget the matter and allowFigaro to continue working.Figaro was not dischargeduntil nearly 6 weeks after this incident.With respect to Figaro's continued tardiness,Ido notbelieve Figaro's statement that he was never late for work.However,he was never docked for late arrival.There areno specifics in the record as to when he came late, or howlatehe reported,as indeed there was no supervisoryauthority on thejob at 8 a.m. each morning to know whenhe was late and when he was on time. The nature of his jobdid not demand absolute punctuality, as in an assemblylineoperation, but allowed Figaro a wide latitude ofunsupervised action.It appears clear to me that a certainlimited flexibility on late arrival was tolerated and excusedover a long period of time,so when Respondents seek topoint to an occasional lateness as the basis of the 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge, their contention has the hollow ring of pretextabout it.In the absence of other evidence, credited above, thecracked block question would give some pause. However,reflection on this matter likewise demonstrates that thismatterwas seized upon after the discharge to lendplausibility to the action. According to Kaplow, Figaroimproperly winterized in excess of 250 cars by failing tostart and run them for a prescribed period after pouringantifreeze in their radiators.As a result,several used taxisin the so-called Marby fleet assertedly suffered crackedblocks from sitting in the Respondents'lot in cold weather.As noted before, these cars were trade-ins, delivered inbatches of five or six per day over a period of several weeksin late October andearlyNovember. Kaplow did notinstruct Figaro specifically that the winterizing processshould include a requirement that the car be started for aperiod of 15 or 20 minutes after the addition of antifreezeto the radiators, so there is no question of the disregard byFigaro of , an explicit instruction or regulation. Theallegation is one of general negligence resulting in propertydamage.It is undisputed,that Figaro installed antifreeze in mostthe cars in question.Between150 and 175 ofthese carswere driven, after the addition of antifreeze, from Respon-dents' location in Long Island City to a storage yard inCollege Point, a trip requiring about 20 minutes. Hence,any shortcoming in Figaro's performance could have hadno effect on these vehicles. The operation of these vehiclesin the course of the trip to the storage yard would fullycirculate any antifreeze which had previously been added.As for the balance of the-Marby fleet which remained atLong Island City, they were started each day in thecompany lot as a routine matter in order to insure a quickstartwhenever a customer might visit the premises toinspect a vehicle before making a purchase. Moreover,these cars were continually moved or "jockeyed" about thelot by Figaro and his fellow employee, Refakis, so in thecourse this operation antifreeze would assuredly circulate.There is no evidence in this record that the weatherduring the period in question was so cold for so long a timethat improper winterizing would cause vehicles to suffercracked blocks.Respondents ask me to take official noticethat,according to the NationalWeather Service, thetemperature in New York City dropped to below 32degrees F on eight dates during the period in question. Idecline to do so,as this is a matter of proof. More to thepoint, the proof would have to show that the weather wasso far below freezing for so long a time that improperlywinterized cars would necessarily suffer motor damage.There is no such evidence in this record. Rather, what is inthe record is the fact that RespondentSalespurchased 259used taxicabs as trade-ins on a large sale of newtaxis. Theused taxis had 'all undergone more than 100,000 miles ofcity driving. These cars had not been driven by a troop oflittle old ladies, nor had their use been confined to weeklydrives to and from, church. They had been driven anaggregateofmanymillions of passenger miles by taxidrivers in the City of New York, and had necessarilyexperienced a degree of vehicle punishment exceeded onlyin anarmored cavalrydivision engaged in active combat.The cars in question were purchased"as is"and resold asjunk.In short,if there were cracked blocks in any of thesevehicles-and Figaro disputes that there were-it isentirely possible for them to have arisen from causes otherthan improper winterizing,and specifically,from improperwinterizing attributable to the negligence.ofFigaro.Another employee,- Refakis, winterized two vehicles, and itis admitted surmise on the part of Kaplow that none of thedamaged vehicles were among those serviced by Refakis.Moreover,Marby fleet vehicles necessarily were stored onthe Long Island City lot for some period of time beforeFigaro was able to get around to servicing them, so, ifblocks were cracked while in storage there,they couldeasily have cracked prior to the addition of antifreeze byFigaro rather than afterward.Kaplow first told the Regional Office in writing thatsome 14 blocks were cracked as a result of Figaro'snegligence,and later retracted that figure,reducing it to 11.Of this figure, four were ostensibly discovered by companycustomers in New England,who purchased used taxisunder written disclaimers of warranties but later assertedlycalledKaplow to complain.Kaplow claims that he gaveone customera $250rebate and the other a $500 credit onfuture purchases as a result of these complaints.I find itincredible that the professional purchaser of individualused taxis,doing business in the commercial jungle of usedcar buying at an"as is" sale,would purchase any vehiclewithout first examining them and ascertaining that theywere free from such a basic and easily discoverable defectas a cracked motor block. Indeed, Kaplow had onlyhearsay evidence that these vehicles were thus defective,and no direct evidence confirming these reports was placedin the record. Kaplow'saction in making a financialreduction in purchase price which was not required by lawmay well have been prompted by reasons of retaininggoodwill or some other transaction wholly unrelated to thequestion of cracked blocks. In any event such rebates orfuture discounts do not serve to corroborate the highlyquestionable and unproven contention advanced here andare nothing but self-serving,makeweight arguments.As to the existence of seven cracked blocks whichKaplow says he saw himself, Figaro, who was equally orbetter able to ascertain these facts than Kaplow,simplysays it is not so, quite apart from the arguable inferenceswhich Kaplow seeks to draw from them.Kaplow offeredno corroboration for the basic fact of the existence ofcracked blocks,including testimony which might havebeen given on this point by the other car jockey, WilliamRefakis, whom Respondents summoned gas a'witness. Asthis basic fact is contested and uncorroborated,I discreditKaplow's testimony in this regard, as I have discredited thecontested and uncorroborated testimony of Figaro onothermatters.The self-serving conjecture byKaplow,relating to negligence by Figaro in winterizing cars,shouldbe discounted as a reason for discharge for yet anotherreason.Kaplow neither discharged Figaro on November20, when he assertedly discovered these matters;nor did hetakeany promptsteps to find a replacement,waiting untilafter the 'November 30 election to ask Sabat for help infinding a replacement and until December 11 or there-abouts before placing a want-ad for a replacement.Like the CAB SERVICE AND PARTS CORP.223other straws which Respondents placed in the wind, thisone did not break the camel's back, but in my estimation,Figaro's known support for the Union did. DiscountingFigaro's, uncorroborated and contraverted testimony, it isclear that Respondents exhibited considerable animus fortheUnion, that they allowed their animus to extend toillegal actions, that they knew of Figaro's union sympathiesand objected to them, that Kaplow stated clearly that hewould take reprisal on Figaro for his prounion vote, andthatKaplow discharged Figaro shortly after a unionvictory at the representation election for several reasons,none of which stand up under scrutiny. Accordingly, it ismy conclusion that Respondents, and both of them, wereguilty of violating Section 8(a)(3) of the Act when theyfired Vieux Figaro.One further point must be addressed. The GeneralCounsel alleges as an independent violation of the Act thefact that the Respondents failed to pay Figaro a 1972Christmas bonus because of his union activities. Therecord at this point is inconclusive as to whether, undercompany practice or policy, Figaro became entitled to abonus, how much the bonus might be, and at what point intime Figaro's asserted entitlement to a bonus might havevested.Moreover, a direct causal nexus between Figaro'sunion activities and the denial of the bonus is at besttenuous. Figaro was not an employee when the bonus waspaid, and, while his termination was discriminatory, thedenial of a bonus appears to follow from the discrimina-tion rather th an stand as an integral part of it. As such, itmore readily falls into the same category as the denial to'Figaro of other compensation which he would have earnedbut for the discharge. Accordingly, the payment of the1972Christmas bonus to the discriminatee is, in myjudgment, a matter best left to the compliance stage of thisproceeding, as `a possible element of the remedy for theviolations already found. Accordingly, I will recommendthe dismissal of section 13 of the complaint, withoutprejudice to a consideration of the question in implement-ing an appropriate remedy.Upon the foregoing findings of fact, and upon the entirerecord considered as a whole, I make the following:-IT.CONCLUSIONS OF LAW1.Respondents are joint employers engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.JerryKaplow is an agent of both RespondentEmployers.3.The Union is a labor organization within themeaning of Section 2(5) of the Act.4.By discharging Vieux Figaro, as found above, theRespondent Employers herein, and each of them, haveviolated Section 8(a)(3) of the Act.5.By the acts and conduct set forth in Conclusions ofLaw Number 4, by interrogating employees concerningtheir union sympathies, and by directing employees not tovote for the union the Respondent Employers herein, andeach of them, have violatedSection 8(a)(1) of the Act. Suchunfair laborpracticesaffectinterstate commercewithin themeaning ofSection2(6) and 2(7)of the Act.III.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I will recommend that theybe ordered to cease and desist therefrom, and to takecertainaffirmativeactions designed to effectuate thepurposes and policies of the Act. The recommended orderherein will provide that the Respondent Employers, andeach of them, shall offer to Vieux Figaro reinstatement tohis job, and shall make him whole for loss of earnings inaccordance with theWoolworthformula,6 with interestcomputed at 6 percent per annum. Included in suchearnings shall be the amount of any Christmas bonuswhich the General Counsel can establish that Figaro wouldbe entitled to under normal company practice or policyhad he not been discharged unlawfully. I will alsorecommend that the Respondents be ordered to cease anddesist from engaging in a repetition of the conduct foundto be illegal, and that they post the attached notice, inEnglish and in French, advising their employees of thisorder and of their rights.Upon the foregoing findings of fact, conclusions of law,and upon the entire record considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER?Respondent Cab Service and Parts Corporation andRespondent Checker Motor Sales Corporation, and eachof them, and their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, because of theirunion or protected activities.(b)Directing employees not to vote for the Union andnot to engage in union activities, or interrogating employ-ees concerning their union sympathies and activities or theunion sympathies and activities of other employees.2.Take the following affirmative action which willeffectuate the purposes and policies of the Act:(a)Offer to Vieux Figaro immediate and full reinstate-ment to his former position without prejudice to hisseniority or to other rights he previously enjoyed, andmake him whole for any loss of pay or bonuses suffered byreasonof the discrimination found, in the mannerdescribed above in the section entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to analyze the amountof backpay and bonuses due under the terms of thisrecommended Order.6F.W. Woolworth Company,90 NLRB 289.7 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at Respondents'place of business at Long IslandCity,New York, copiesof the attached'notice,written inEnglish and in French,marked"Appendix."8Copies ofsaid notice,on forms provided by the Regional Directorfor Region 29, after being duly signed by representatives ofboth Respondents,shall be posted immediately by it uponreceipt thereof, and be maintained by the Respondents for60 consecutivedaysthereafter,in conspicuous places,including all placeswhere notices to employees arecustomarily placed.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced,or coveredby anyother material.(d)Notify theRegionalDirector for Region 29, inwriting,within 20 days from the date of receipt of thisOrder, what steps the Respondents have taken to complyherewith.I further recommend the dismissal of paragraphs 10 and13 of the complaint.8 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading-Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board,"WE WILL NOT warn ordirectemployees nottovotefor the Union, or not to engage in union activities.WE WILL NOT interrogate employees concerning theirunion activitiesor the union activities of otheremployees.WE WILL offer to Vieux Figaro full and immediatereinstatement to his former position without prejudiceto his seniority or to other rights previously enjoyed,and WE WILL make him whole for any loss of paysuffered by him by reason of his termination.All of our employees are free to join or assist Local 259,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, or any other labor organization.DatedByAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF TIIENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe are posting this notice in accordance with therecommended Order of an Administrative Law Judge. Therecommended Order was issued after a hearing in a case inwhich we were found to have violated certain sections ofthe National Labor Relations Act.DatedByCAB SERVICE AND PARTSCORPORATION(Employer)(Representative)(Title)CHECKER MOTOR SALESCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 16 Court Street, 4th Floor,Brooklyn,New York 11241, Telephone 212-596-3535.